Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9, 19-21, 23, 19, 25-30, 32, 28, 34-36  of U.S. Patent No. US 10420139 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:

The following table is provided for clarity in comparing the claims:

Instant claims 
Patented claims US 10420139
1. A method of wireless communication, comprising: receiving, via a first downlink control message, a conditional grant including a transmission configuration for an uplink transmission; receiving, via a second 

2. The method of claim 1, wherein the conditional grant is received via one of: a non-contention-based carrier; or the contention-based shared carrier. 
3. The method of claim 2, wherein the conditional grant is received in one of: a single transmission per subframe; multiple transmission time intervals (TTIs); or a semi-persistent scheduling (SPS) grant. 
4. The method of claim 1, wherein the activation grant is a common uplink activation grant. 
5. The method of claim 4, wherein the second downlink control message is associated with a format 1C. 
6. The method of claim 1, wherein the receiving the uplink activation grant 
7. The method of claim 1, wherein the receiving the uplink activation grant comprises detecting a common reference signal of a serving base station in a first symbol over the contention-based shared carrier. 
8. The method of claim 1, wherein the transmission configuration comprises one of: a transport block size; a modulation and coding scheme (MCS); a resource assignment; a number of interleaves; hybrid automatic repeat request (HARQ) identifier (ID); or redundancy level. 
9. The method of claim 1, wherein the conditional grant comprises a process identifier (ID) associated with a subframe; wherein the transmission configuration comprises one of: a modulation and coding scheme (MCS), a number of interleaves, transport block size, or resource assignment; and wherein the transmitting comprises transmitting the 
10. The method of claim 9, further including: detecting an uplink retransmission scheduled for retransmission; determining the transport block size associated with the previous transmission for which the uplink retransmission is scheduled is equal to a current transport block size associated with a current transmission; and prioritizing retransmission of the scheduled uplink retransmission over the current transmission, wherein the transmitting the uplink transmission comprises transmitting the process ID associated with the previous transmission. 
11. A non-transitory computer-readable medium having program code recorded thereon, the program code comprising: program code for causing a computer to receive, via a first downlink control message, a conditional grant including a transmission configuration for an uplink transmission; program code for causing the computer to receive, via a second downlink control message different from the first downlink control message, an uplink activation grant over a contention-based shared carrier, wherein the uplink activation grant activates the uplink 




12. The non-transitory computer-readable medium of claim 11, wherein the conditional grant is received via one of: a non-contention-based carrier; or the contention-based shared carrier. 
13. The non-transitory computer-readable medium of claim 12, wherein the conditional grant is received in one of: a single transmission per subframe; multiple transmission time intervals (TTIs); or a semi-persistent scheduling (SPS) grant. 
14. The non-transitory computer-readable medium of claim 11, wherein the activation grant is a common uplink activation grant. 
15. The non-transitory computer-readable medium of claim 14, wherein the second 
16. The non-transitory computer-readable medium of claim 11, wherein the program code for causing the computer to receive the uplink activation grant comprises program code for causing the computer to identify a transmission indication in the uplink activation grant, wherein the transmission indication identifies which user equipment (UE) of a plurality of served UEs is scheduled for transmission, wherein the program code for causing the computer to transmit is triggered in response to identifying the transmission indication. 
17. The non-transitory computer-readable medium of claim 11, wherein the program code for causing the computer to receive the uplink activation grant comprises program code for causing the computer to detect a common reference signal of a serving base station in a first symbol over the contention-based shared carrier. 
18. The non-transitory computer-readable medium of claim 11, wherein the transmission configuration comprises one of: a transport block size; a modulation and coding scheme (MCS); a resource assignment; a number of interleaves; hybrid automatic repeat request 
19. The non-transitory computer-readable medium of claim 11, wherein the conditional grant comprises a process identifier (ID) associated with a subframe and the transmission configuration comprises one of: a modulation and coding scheme (MCS), a number of interleaves, transport block size, or resource assignment, wherein the program code for causing the computer to transmit comprises program code for causing the computer to transmit the process ID with the uplink transmission. 
20. The non-transitory computer-readable medium of claim 19, further comprising: program code for causing the computer to detect an uplink retransmission scheduled for retransmission; program code for causing the computer to determine the transport block size associated with the previous transmission for which the uplink retransmission is scheduled is equal to a current transport block size associated with a current transmission; and program code for causing the computer to prioritize retransmission of the scheduled uplink retransmission over the current transmission, wherein the program code for causing the computer to transmit the uplink transmission comprises 
21. An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured: to receive, via a first downlink control message, a conditional grant including a transmission configuration for an uplink transmission; to receive, via a second downlink control message different from the first downlink control message, an uplink activation grant over a contention-based shared carrier, wherein the uplink activation grant activates the uplink transmission associated with the conditional grant; and to transmit the uplink transmission over the contention-based shared carrier according to the transmission configuration, 


22. The apparatus of claim 21, wherein the conditional grant is received via one of: a non-contention-based carrier; or the contention-based shared carrier. 
23. The apparatus of claim 22, wherein the conditional 
24. The apparatus of claim 21, wherein the activation grant is a common uplink activation grant. 
25. The apparatus of claim 24, wherein the second downlink control message is associated with a format 1C. 
26. The apparatus of claim 21, wherein the configuration of the at least one processor to receive the uplink activation grant comprises a configuration of the at least one processor to identify a transmission indication in the uplink activation grant, wherein the transmission indication identifies which user equipment (UE) of a plurality of served UEs is scheduled for transmission, wherein the configuration to transmit is triggered in response to identifying the transmission indication. 
27. The apparatus of claim 21, wherein the configuration of the at least one processor to receive the uplink activation grant comprises a configuration of the at least one processor to detect a common reference signal of a serving base station in a first symbol over the 
28. The apparatus of claim 21, wherein the transmission configuration comprises one of; a transport block size; a modulation and coding scheme (MCS); a resource assignment; a number of interleaves; hybrid automatic repeat request (HARQ) identifier (ID); or redundancy level. 
29. The apparatus of claim 21, wherein the conditional grant comprises a process identifier (ID) associated with a subframe and the transmission configuration comprises one of: a modulation and coding scheme (MCS), a number of interleaves, transport block size, or resource assignment, wherein the configuration of the at least one processor to transmit the uplink transmission comprises a configuration of the at least one processor to transmit the process ID with the uplink transmission. 
30. The apparatus of claim 29, further comprising a configuration of the at least one processor: to detect an uplink retransmission scheduled for retransmission; to determine the transport block size associated with the previous transmission for which the uplink retransmission is scheduled is equal to a current transport block size 

receiving the uplink activation grant includes detecting a common reference signal of a serving base station in a first symbol over the contention-based shared carrier. 
    2. The method of claim 1, wherein the conditional grant is received via one of: a non-contention-based carrier; or the contention-based shared carrier. 
    3. The method of claim 2, wherein the conditional grant is received in one of: a single transmission per subframe; multiple transmission time intervals (TTIs); or a semi-persistent scheduling (SPS) grant. 
    4. The method of claim 1, wherein the conditional grant is received via one of: a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH), regardless of any other control channel on the contention-based shared carrier on which downlink grants are carried. 
    
5. The method of claim 1, wherein the receiving the uplink 
    6. The method of claim 5, wherein the uplink activation grant provides a schedule of the uplink transmission for the identified UEs indicated for transmission during the uplink transmission opportunity via one of: explicit signaling or implicit signaling. 
    7. The method of claim 1, wherein the transmission configuration includes one or more of: a transport block size; a modulation and coding scheme (MCS); a resource assignment; a number of interleaves; hybrid automatic repeat request (HARQ) identifier (ID); redundancy level. 
    8. The method of claim 1, wherein the conditional grant includes a process identifier (ID) associated with a subframe and the transmission configuration includes one or more of: a modulation and coding scheme (MCS), a number of interleaves, transport block size, and resource assignment, wherein the transmitting includes transmitting the 
    9. The method of claim 8, further including: detecting an uplink retransmission scheduled for retransmission; determining the transport block size associated with the previous transmission for which the uplink retransmission is scheduled is equal to a current transport block size associated with a current transmission; and prioritizing retransmission of the scheduled uplink retransmission over the current transmission, wherein the transmitting the uplink transmission includes transmitting the process ID associated with the previous transmission. 
    
    19. A non-transitory computer-readable medium having a computer program product recorded thereon, the computer program product comprising: program code for causing a computer to receive a conditional grant including a transmission configuration for uplink transmissions; program code for causing the computer to receive an uplink activation grant over a contention-based shared carrier, wherein the uplink activation grant indicates an uplink transmission opportunity; and program code for causing the computer to transmit the uplink transmissions on the contention-based shared carrier according causing the computer to detect a common reference signal of a serving base station in a first symbol over the contention-based shared carrier. 
    20. The non-transitory computer-readable medium of claim 19, wherein the conditional grant is received via one of: a non-contention-based carrier; or the contention-based shared carrier. 
    21. The non-transitory computer-readable medium of claim 20, wherein the conditional grant is received in one of: a single transmission per subframe; multiple transmission time intervals (TTIs); or a semi-persistent scheduling (SPS) grant. 
    22. The non-transitory computer-readable medium of claim 19, wherein the conditional grant is received via one of: a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH), regardless of any other control channel on the contention-based shared carrier on which downlink grants are carried. 

23. The non-transitory computer-readable medium of claim 19, wherein the program code for causing the computer to receive the uplink activation grant includes: program code for causing the computer to identify a transmission indication in the uplink activation grant, wherein the transmission indication identifies which UEs of a plurality of served UEs are scheduled for transmission, wherein the program code for causing the computer to transmit is triggered in response to identifying the transmission indication. 
    24. The non-transitory computer-readable medium of claim 23, wherein the uplink activation grant provides a schedule of the uplink transmission for the identified UEs indicated for transmission during the uplink transmission opportunity via one of: explicit signaling or implicit signaling. 
    25. The non-transitory computer-readable medium of claim 19, wherein the transmission configuration includes one or more of: a transport block size; a modulation and coding scheme (MCS); a resource assignment; a number of interleaves; hybrid automatic repeat request (HARD) identifier (ID); redundancy level. 
    26. The non-transitory computer-readable medium of 
   


 27. The non-transitory computer-readable medium of claim 26, further including: program code for causing the computer to detect an uplink retransmission scheduled for retransmission; program code for causing the computer to determine the transport block size associated with the previous transmission for which the uplink retransmission is scheduled is equal to a current transport block size associated with a current transmission; and program code for causing the computer to prioritize retransmission of the scheduled uplink retransmission over the current transmission, wherein the program code for causing the computer to transmit the uplink transmission includes program code for causing the computer to transmit the process ID 
    28. An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured: to receive a conditional grant including a transmission configuration for uplink transmissions; to receive an uplink activation grant over a contention-based shared carrier, wherein the uplink activation grant indicates an uplink transmission opportunity; and to transmit the uplink transmissions on the contention-based shared carrier according to the transmission configuration, wherein the configuration to transmit is performed in response to the uplink activation grant; wherein the configuration of the at least one processor to receive the uplink activation grant includes configuration of the at least one processor to detect a common reference signal of a serving base station in a first symbol over the contention-based shared carrier. 
    29. The apparatus of claim 28, wherein the conditional grant is received via one of: a non-contention-based carrier; or the contention-based shared carrier. 
    30. The apparatus of claim 29, wherein the conditional grant is received in one of: a 
    31. The apparatus of claim 28, wherein the conditional grant is received via one of: a physical downlink control channel (PDCCH) or an enhanced PDCCH (EPDCCH), regardless of any other control channel on the contention-based shared carrier on which downlink grants are carried. 
    32. The apparatus of claim 28, wherein the configuration of the at least one processor to receive the uplink activation grant includes: configuration of the at least one processor to identify a transmission indication in the uplink activation grant, wherein the transmission indication identifies which UEs of a plurality of served UEs are scheduled for transmission, wherein the configuration to transmit is triggered in response to identifying the transmission indication. 
    33. The apparatus of claim 32, wherein the uplink activation grant provides a schedule of the uplink transmission for the identified UEs indicated for transmission during the uplink transmission opportunity via one of: explicit signaling or implicit signaling. 
    34. The apparatus of claim 28, wherein the transmission 
    35. The apparatus of claim 28, wherein the conditional grant includes a process identifier (ID) associated with a subframe and the transmission configuration includes one or more of: a modulation and coding scheme (MCS), a number of interleaves, transport block size, and resource assignment, wherein the configuration of the at least one processor to transmit includes configuration to transmit the process ID with the uplink transmission. 
    36. The apparatus of claim 35, further including configuration of the at least one processor: to detect an uplink retransmission scheduled for retransmission; to determine the transport block size associated with the previous transmission for which the uplink retransmission is scheduled is equal to a current transport block size associated with a current transmission; and to prioritize retransmission of the scheduled uplink retransmission over the current transmission, wherein the configuration of the at least one processor to transmit the uplink transmission includes configuration to transmit the 




Regarding instant claim 1, the main difference between instant claim 1, and patented claim 1, is that instant claim does not have the limitation (as indicated above in the highlighted part of patented claim 1): 
“the receiving the uplink activation grant includes detecting a common reference signal of a serving base station in a first symbol over the contention-based shared carrier”.
 	Similarly, instant claims 2-3, 6, 8-10 suffer from similar deficiencies with regard to patented claims 2-3, 5, 7-9.
	Regarding independent claim 11, the difference between claim 11 and patented claim 19, is that claim 11 does not disclose the limitations (highlighted above in patented claim 19):
“the uplink activation grant indicates an uplink transmission opportunity”, and “detect(ing) a common reference signal of a serving base station in a first symbol over the contention-based shared carrier”.
Dependent instant claims 12-13, 16, 18-20 suffer from similar deficiencies with regard to respective patented claims 20-21, 23, 25-27.
Regarding independent claim 21, the difference between claim 21 and patented claim 28, is that claim 21 does not disclose the limitations (highlighted above in patented claim 28):
“the uplink activation grant indicates an uplink transmission opportunity”, and “detect(ing) a common reference signal of a serving base station in a first symbol over the contention-based shared carrier”.
Dependent instant claims 22-23, 26, 28-30 suffer from similar deficiencies with regard to respective patented claims 28-30, 32, 34-36.
The deference between dependent claim 7 and patented claim 1, is claim 1 specifies the different the receiving over downlink control messages, such difference is implicit to patented claim 1, since it is required for the receiving.
Dependent claims 17 and 27 are subject to similar difference as indicated with regard to dependent claim 7 and with respect to patented claims 19 and 27.
Given the above, it follows that claims 1-3, 6-13, 116-223, 26-30 of the instant application merely broadens the scope of the claims 1-3, 5, 7-9, 19-21, 23, 19, 25-30, 32, 28, 34-36 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 14, 15, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over respective patented claims 1, 11 and 21 in view of Nimbalker et al. US 20170019882 A1.
Regarding claims 4, 14 and 24, these claims specify that the activation grant is a common uplink activation grant, and claims 5, 15 and 25 specify second downlink control message is associated with a format 1C. Stated differently (since the claims 5, 15 and 25 depend from respective claims 4, 14 and 24), claims 5, 15 and 25 are directed to common uplink activation grant transmitted using Format DCI 1C. Nimbalker discloses an eNB sending a compact CB -UL grant (Contention-based), such as based on DCI 1C. See paragraph [0066]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the Format DCI 1C for the uplink activation grant of the patented 1, 19, and 28 in order to provide a compact CB-UL grant scheduling as taught by Nimbalker in order to provide for selection of the uplink resource from multiple grants based on a UE's coverage. See paragraph [0066].   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.